Name: Decision of the EEA Joint Committee No 60/95 of 18 July 1995 amending Annex XIII (Transport) to the EEA Agreement
 Type: Decision
 Subject Matter: European construction;  transport policy;  land transport
 Date Published: 1996-10-03

 3.10.1996 EN Official Journal of the European Communities L 251/30 DECISION OF THE EEA JOINT COMMITTEE No 60/95 of 18 July 1995 amending Annex XIII (Transport) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex XIII to the Agreement was amended by Decision of the EEA Joint Committee No 20/94 of 28 October 1994 (1); Whereas Council Regulation (EC) No 3315/94 of 22 December 1994 amending Regulation (EEC) No 3118/93 laying down the conditions under which non-resident carriers may operate national road haulage services within a Member State (2), is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following shall be added in point 26c (Council Regulation (EEC) No 3118/93) of Annex XIII to the Agreement before the adaptation: , as amended by:  394 R 3315: Council Regulation (EC) No 3315/94 of 22 December 1994 (OJ No L 350, 31. 12. 1994, p. 9). Article 2 In point 26c (Council Regulation (EEC) No 3118/93), adaptations (a) to (j) shall be replaced by the following: (a) This Regulation shall not apply in 1995 and 1996 to undertakings established in Austria, nor shall it apply in connection with carriage of goods within Austrian territory. (b) The following shall be added to Article 2: The annual cabotage quota for Iceland, Liechtenstein and Norway shall consist of 560 authorizations each valid for two months; it shall be increased annually by 30 % starting on 1 January 1996. This quota shall be allocated among Iceland, Liechtenstein and Norway as follows: 1995 1996 1997 1 January 1998 to 30 June 1998 Iceland 13 17 23 15 Liechtenstein 33 43 57 37 Norway 514 669 870 567 The quota for Liechtenstein for 1995 shall be eight twelfths of the total annual quota for 1995 reflecting the number of calendar months remaining in 1995 after the entry into force of the EEA Agreement for Liechtenstein on 1 May 1995. The Community shall obtain 521 supplementary cabotage authorizations, each valid for two months; this number of authorizations shall be increased annually by 30 % starting on 1 January 1996. The Community cabotage authorizations shall be allocated amongst EC Member States as follows: 1995 1996 1997 1 January 1998 to 30 June 1998 Belgium 40 52 69 45 Denmark 40 53 69 44 Germany 67 88 115 75 Greece 19 25 34 22 Spain 42 55 73 49 France 56 73 95 62 Ireland 18 23 29 19 Italy 55 72 94 62 Luxembourg 20 26 35 24 Netherlands 59 78 102 67 Austria 0 0 48 31 Portugal 24 31 40 26 Finland 20 26 34 23 Sweden 26 34 45 30 United Kingdom 35 46 60 40  (c) In Article 3 (2), Commission  shall read EC Commission . Regarding Iceland, Liechtenstein and Norway, the EC Commission shall forward the cabotage authorizations to the EFTA Standing Committee which shall distribute them to the relevant States of establishment. (d) In the cases referred to in Articles 5 and 11, regarding EFTA States, Commission  shall read EFTA Standing Committee . The Summary statements referred to in Article 5 (2) shall at the same time be sent to the EEA Joint Committee which shall make a compilation of such statements and forward it to the EC and EFTA States. (e) The text of Article 6 (1) (e) shall be replaced by the following: VAT (value-added tax) or turnover tax on transport services, . (f) In situations referred to in Article 7:  regarding the EFTA States, Commission  shall read EFTA Surveillance Authority  and Council  shall read EFTA Standing Committee ,  if the Commission receives a request from an EC Member State or the EFTA Surveillance Authority from Iceland, Liechtenstein or Norway to adopt safeguard measures, the EEA Joint Committee shall without delay be notified thereof and be provided with all relevant information. At the request of a Contracting Party, consultations shall take place within the EEA Joint Committee. Such consultations may also be requested in the case of prolongation of the safeguard measures. Once the EC Commission or the EFTA Surveillance Authority have adopted a decision, it shall immediately notify the measures taken to the EEA Joint Committee. If any of the Contracting Parties concerned considers that the safeguard measures would create an imbalance between the rights and obligations of the Contracting Parties, Article 114 of the Agreement shall apply mutatis mutandis. (g) Iceland, Liechtenstein and Norway shall recognize the Community documents issued by the Commission and the EC Member States in accordance with Annex I to III to the Regulation as sufficient proof to carry out national cabotage operations in Iceland, Liechtenstein and Norway. For the purposes of such recognition, in the provisions of the Community documents set out in Annexes I, II, III and IV to the Regulation, references to Member State(s)  shall read EC Member State(s), Iceland, Liechtenstein and/or Norway . (h) The Community and the EC Member States shall recognize the documents issued by Iceland, Liechtenstein and Norway in accordance with Annexes I to III to the Regulation, as adpated in Appendix 2 to this Annex as sufficient proof to carry out national cabotage operations in an EC Member State. (i) When issued by Iceland, Liechtenstein and Norway the documents in Annexes I to IV to the Regulation shall correspond to the models set out in Appendix 2 to this Annex. Article 3 The Appendix attached to this Decision shall replace Appendix 2 to Annex 11 to Decision of the EEA Joint Committee No 7/94 of 21 March 1994 amending Protocol 47 and certain Annexes to the EEA Agreement (3). Article 4 The texts of Council Regulation (EC) No 3315/94 in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 5 This Decision shall enter into force on 1 August 1995, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 6 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 18 July 1995. For the EEA Joint Committee The President E. BERG (1) OJ No L 325, 17. 12. 1994, p. 72. (2) OJ No L 350, 31. 12. 1994, p. 9. (3) OJ No L 160, 28. 6. 1994, p. 93. ANNEX APPENDIX 2 DOCUMENTS SET OUT IN THE ANNEXES TO COUNCIL REGULATION (EEC) No 3118/93, AS ADAPTED FOR THE PURPOSES OF THE EEA AGREEMENT (See adaptation (i) in point 26c of Annex XIII to the Agreement) ANNEX I ANNEX II ANNEX III ANNEX IV TRANSPORT OPERATIONS CARRIED OUT IN ... (quarter) ... (year) UNDER COVER OF COMMUNITY, ICELANDIC, LIECHTENSTEIN AND NORWEGIAN CABOTAGE AUTHORIZATIONS ISSUED BY ... (international distinguishing sign of the country) Country of loading and unloading Number of Tonnes carried Tonnes/kilometres (in thousands) D F I NL B L GB (1) IRL DK GR E P FIN S A (2) IS FL N Total cabotage (1) As from 1 January 1996: UK. (2) Information on Austria only to be supplied as from the first quarter of 1997.